OPINION — AG — ALTHOUGH IT IS NOT PER SE ILLEGAL, UNDER OKLAHOMA LAW, FOR AN INDIVIDUAL, ASSOCIATION, CORPORATION, OR OTHER ORGANIZATION TO ADVERTISE ON STATE COLLEGE AND UNIVERSITY CAMPUSES, SOLICIT, AND SALE TO STUDENT CERTAIN SERVICES OF THE TYPE THAT ACCOMPLISHES ASSIGNMENTS GIVEN THE STUDENT BY THE INSTRUCTOR WHICH ARE INTENDED FOR THE STUDENT HIMSELF TO ACCOMPLISH AS PART OF THE TEACHING LEARNING PROCESS, SUCH SALE OF "RESEARCH" OR "TERM PAPERS" TO THE STUDENTS, WITH KNOWLEDGE THAT THE STUDENTS INTEND TO SUBMIT THE PAPERS FOR ACADEMIC CREDIT TO THE INSTITUTIONS UNDER FALSE REPRESENTATIONS THAT THE TERM PAPERS ARE THE WORK PRODUCT OF THE STUDENTS, MAY, UNDER SOME CIRCUMSTANCES, BE IN VIOLATION OF THE LAWS OF A SISTER STATE, OR MAY BE IN VIOLATION OF THE FEDERAL CRIMINAL MAIL FRAUD STATUTE. FURTHER, SUCH CONDUCT MAY CONSTITUTE AN INTERFERENCE WITH THE CONTRACTUAL OBLIGATIONS OF THE STUDENT AND UNIVERSITY AND MAY CONSTITUTE A VIOLATION OF THE FEDERAL CIVIL MAIL FRAUD STATUTES. CITE: 21 O.S. 1971 3 [21-3], 21 O.S. 1971 2 [21-2],18 U.S.C.A. 1341, 39 U.S.C.A. 3005 (LARRY D. BARNETT)